Title: Memorandum of Tasks for John Perry, 24 September 1804
From: Jefferson, Thomas
To: 


               Mr. Perry.
               
                  
                     
                     to floor & shelve the loft
                  
                  
                     ✓
                     lath the Wood-room & put a good door.
                  
                  
                     ✓
                     pale in the nursery, enlarging it to what it used to be. pales 4. f. high, to be rived, & made close enough to keep out hares.
                  
                  
                     ✓
                     make the chicken coop.
                  
                  
                     
                     do the roof of the N.W. offices. mr Stewart will put on the sheet iron when it comes.
                  
                  
                     
                     the North passage is to be covered next;
                  
                  
                     
                     then the South passage, taking off the shingles & sheeting carefully that they may be used again
                  
               
               Sep. 24. 04.

            